DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
Para. 2: “allos” “calculate de proper” “leve lof”
Para. 3: “outdoors or with training purposes”
Para. 4: “rango” (two instances)
Para. 5: “join section” “masurement” “teres” 
The examiner notes the above list is not exhaustive and encourages Applicant to check the entirety of the Specification, as the errors appear to be machine translation errors or OCR-type errors. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “a pulse photo-transmitter sensor which is located in such a way that it reads a pitch said the pulley’s teeth”. Earlier in the claim two toothed pulleys are recited. It is unclear whether the sensor reads the pitch of the first or the second pulley’s teeth, or if the sensor reads the pitch of BOTH the first and the second pulley’s teeth. Because of this ambiguity, the metes and bounds of the claimed invention are unclear. 
Claims 2-9 are rejected by virtue of their dependency from claim 1. 

Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Oh et al. (US PGPub. 2015/0011362) are considered the closest prior art of record. Oh et al. teaches an engine (332 and 350) that automatically graduates resistance to pedaling (para. 145: “The exercise intensity adjusting lever 332 is connected to the servo motor 350 to adjust a resistance force that resists against a force applied to the pedal 306” and para. 146: “the servo motor 350 generates a resistance force in the pedal 306 to automatically adjust a quantity of motion according to an inclined surface viewed on the simulation.”); an emergency stop button which, when pressed, immediately stops the system's rotation movement at any time (328, para. 34: “Fig. 16 illustrates that the handle 324 is equipped with a switch 328 having…an emergency stop function” and para. 144: “the emergency button stops the pedal during an emergency regardless of the simulation.”); but fails to show a pressure sensor located on a brake shoe, a speed regulation motor that transmits movement to the flywheel by means of a front drive chain, or a pulse photo transmitter which is located in such a way that it reads a pitch said the pulley's teeth and that is attached to two pedals through a connecting rod. Ho (US PGPub. 2003/0153436) is another close prior art of record, showing a flywheel, speed regulation motor that transmits movement to the flywheel by means of a front drive chain that engages in two toothed pulleys. Neither Oh et al. nor Ho show the combination of an engine that automatically graduates resistance to pedaling, a pressure sensor located on a first brake shoe, a speed regulation motor, a metal housing, and a pulse-photo transmitter sensor that reads a pitch of the pulley’s teeth and that is attached to two pedals through a connecting rod. For at least this reason, claim 1 and all claims depending therefrom are considered allowable over the prior art of record. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 for cited art of interest.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNDHARA M GANESAN whose telephone number is (571)272-3340. The examiner can normally be reached 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784